Title: To James Madison from William Pinkney, 24 November 1810
From: Pinkney, William
To: Madison, James


Dear Sir
London. 24h. Novr. 1810.
I send by this opportunity a Letter to the Secretary of State, entreating your permission to return to America. I have not thought it necessary to mention in that Letter my Motives for this apparently abrupt Request; but you will I am sure be at no Loss to conjecture them.
I ask your Leave at this Time to close my Mission here because I find it impossible to remain. I took the Liberty to suggest to you, in my Letter by Mr. Ellis, that I was not unwilling, though I had no Desire, to continue a little longer; but, upon a recent Inspection of my private Affairs, it appears, that my pecuniary means are more completely exhausted than I had supposed, and that to be honest I must hasten Home.
The Compensation (as it is oddly called) allotted by the Government to the Maintenance of its Representatives abroad, is a Pittance, which no Economy however rigid or even Mean can render adequate. It never was adequate I should think; but it is now (especially in London) far short of that fair Indemnity for unavoidable Expences, which every Government, no Matter what its Form, owes to its Servants.
I have in Fact been a constant and progressive Loser, and at Length am incapable of supplying the Deficiencies of the public Allowance. Those Deficiencies have been hitherto supplied by the Sacrifice of my own Capital in America, or by my Credit, already pushed I perceive as far as the Remnant of that Capital will justify, and I fear somewhat farther. I cannot, as an honourable Man, with my Eyes open to my Situation, push it farther, and of Course I must retire. I do not mean to exaggerate the Amount of my Capital thus dissipated in a thankless Office. It was not very large—it could not be so. I have spent too much of my Life (how faithfully none will have the Injustice to question) in the public Service, to admit of that. But such as it was, it had its Value as a Stake, in Case of Accidents, for those about me, and, being now gone, cannot hereafter eke out a scanty Salary. It is superfluous to say that I have no other Resource.
This is the Consideration which has urged me to write for my Recall at this Moment.
There are others, however, which ought perhaps to have produced the same Effect at even an earlier period, and would have produced it if I had followed my own Inclinations rather than a Sense of Duty to you and to the people. Some of these Considerations respect myself individually, and need not be named; for they are as nothing in Comparison with those which look to my Family. Its Claims to my Exertions for its Benefit in my profession have been too long neglected. Age is stealing fast upon me, and I shall soon have lost the Power of retrieving the Time which has been wasted in Endeavours (fruitless it should seem) to deserve well of my Country. Every Day will as it passes make it more difficult to resume the Habits which I have twice improvidently abandoned. At present, I feel no Want of cheerful Resolution to seek them again as old Friends which I ought never to have quitted, and no Want of Confidence that they will not disown me. How long that Resolution, if not acted upon, may last, or that Confidence may stand up in the Decline of Life, I cannot know and will not try.
I trust it is not necessary for me to say how much your kindness, and that of your Predecessor, has contributed to subdue the Anxieties of my Situation, and to make me forget that I ought to leave a Post, at once so perilous and so costly, to richer and to abler Hands. Those who know me will believe that my Heart is deeply sensible of that Kindness, and that my Memory will preserve a faithful Record of it while it can preserve a Trace of any thing.
I am in Danger of making this a long Letter. I will only add to it, therefore, that I shall prepare myself (in the Expectation of receiving your permission) to return to the U. S. as soon as the Season will allow me to do so with Convenience to my Family, and that, if my Duty should, in any View of it, require a more prompt Departure, I shall not hesitate to act as it requires. Believe me to be, with sincere Respect & affectionate Attachment, Dear Sir, your faithful and Obedient Servant
Wm. Pinkney.
